DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan W. Young on 5, 16 February 2021.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 1 and 30 have been amended, and withdrawn claims 26 to 29 have been canceled, as follows:

In claim 1, line 11, “is releases” has been changed to, “releases”.

In claim 1, line 19, “provide signals to to act” has been changed to, “provide signals to act”.



In claim 30, line 16, “to propel projectile casing” has been changed to, “to propel the projectile casing”.

[This application is in condition for allowance except for the presence of claims 26 to 29 directed to an invention non-elected without traverse.  Accordingly, claims 26 to 29 have been cancelled.]

Claims 26 to 29 (Canceled).


Allowable Subject Matter
Claims 1 to 7, 9, 10, 12 to 17, 20, 21, 23 to 25, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the UAV or method as recited in claims 1 or 30, wherein (in combination with the other recited elements, steps, and limitations) for example, i) the UAV comprises the payload and the projectile casing is configured to be loaded as a round in and launched from a grenade launcher, wherein the projectile casing comprises a detachable cartridge that comprises a hollow interior configured to accommodate a propelling charge, wherein a wing assembly, having at least one rotor disposed thereon to generate lift, is coupled to the projectile casing and is selectively .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7 to 12 of the Remarks, filed 12 November 2020, with respect to the drawing objections, the claim objection, and the claim rejections under 35 U.S.C. 112 and 103 have been fully considered and are, in conjunction with the claim amendments, persuasive.  Therefore, the objections and rejections have been withdrawn.
Drawings
Applicant’s claim amendments of 12 November 2020 obviate the drawing objections made in the Office action of 15 May 2020, which are accordingly withdrawn.
Therefore, the drawings filed 11 September 2017 are (again) accepted by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/D.A.T/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667